USCA11 Case: 21-11177      Date Filed: 11/16/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11177
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOHNNY BRETT GREGORY,


                                          Defendant -Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 4:06-cr-00010-WMR-WEJ-1
                   ____________________
USCA11 Case: 21-11177         Date Filed: 11/16/2021    Page: 2 of 2




2                      Opinion of the Court                 21-11177


Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and
BRANCH, Circuit Judges.
PER CURIAM:
      Johnny Gregory, a former federal prisoner, appeals pro se
the denial of his petition for a writ of error coram nobis. 28 U.S.C.
§ 1651(a). We affirm.
        The district court did not abuse its discretion when it denied
Gregory’s petition. The district court may issue a writ of error co-
ram nobis only if “there is and was no other available avenue of
relief” and “the error involves a matter of fact of the most funda-
mental character which has not been put in issue or passed upon
and which renders the proceeding itself irregular and invalid.”
Alikhani v. United States, 200 F.3d 732, 734 (11th Cir. 2000). Greg-
ory does not dispute, and our review of the record confirms, that
he made no “cogent argument as to why he is entitled to [coram
nobis] relief.” See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.
2008). In addition, while a petitioner may use the writ of coram
nobis “to vacate a conviction when [he] has served his sentence and
is no longer in custody,” United States v. Peter, 310 F.3d 709, 712
(11th Cir. 2002), Gregory is ineligible for relief under the writ be-
cause he is still serving his term of supervised release.
       We AFFIRM the denial of Gregory’s petition for a writ of
error coram nobis.